On Petition eor a Rehearing.
New, J.
A petition for a rehearing has been filed and counsel for the appellant insist that the same should be granted, for the reason that the amount of damages allowed is excessive, and that the appellee should not recover beyond the actual damage, or the extra fare he was required to pay.
Filed December 30, 1892.
This point was fully considered and passed upon in the principal opinion heretofore rendered by tbis court. ¥e believe now, as we did then, that in estimating the damages in such a case it is proper to consider the humiliation imposed upon the passenger by the wrong done him; and that two hundred dollars damages are not excessive compensation under the circumstances in this case. The authorities heretofore cited fully support the conclusion we have reached.
The petition for a rehearing is overruled.